Opinion issued November 21, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00950-CR
                            ———————————
                 IN RE DAVID MICHAEL STARKS, Relator



            Original Proceeding on Petition for Writ of Mandamus1


                          MEMORANDUM OPINION

      By petition for writ of mandamus, Relator David Michael Sparks challenges

the Information and Waiver of Indictment entered in the trial court.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.


1
      The underlying cause of action is David Michael Starks v. The State of Texas, in
      the District court of Harris County, Texas, 178th Judicial District, cause no.
      1397088, the Honorable David Mendoza presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2